Citation Nr: 1728504	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-13 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral peripheral vascular disease in the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and F.B.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1944 to November 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Roanoke, Virginia RO.  In September 2014, the claim was remanded by the Board to afford the Veteran a videoconference Board hearing.  In December 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In February 2015, the Board issued a decision denying the Veteran's claims on appeal at that time, including the claim of entitlement to service connection for bilateral peripheral vascular disease in the lower extremities.  The Veteran appealed the denial of service connection for bilateral peripheral vascular disease in the lower extremities to the Court of Appeals for Veterans Claims (Court).

In July 2016, the Court issued a memorandum decision that vacated the February 2015 Board decision and remanded the claim of service connection for bilateral peripheral vascular disease in the lower extremities on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  The July 2016 Court memorandum decision expressly clarifies that the only issue that was appealed to the Court and returned to the Board for further action is the claim of entitlement to service connection for bilateral peripheral vascular disease in the lower extremities.  Judgment was entered in August 2016 and the Court's mandate was issued in October 2016.

The Board observes that the RO issued another rating decision denying service connection for bilateral peripheral vascular disease in the lower extremities in May 2015.  However, as that issue was part of an appeal pending before the Court at that time, the May 2015 RO rating decision was issued in error and has no effect (to the extent that it addresses the peripheral neuropathy issue).

Most recently, in January 2017, the Board remanded the issue remaining on appeal for additional development of the evidence to ensure compliance with the terms of the Court's memorandum decision.  The case has now returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's July 2016 memorandum decision discusses that the Veteran's service treatment records (STRs) have presumably been destroyed (as determined in an August 2012 response from the National Personnel Records Center (NPRC)), resulting in a heightened VA duty to assist the Veteran in this case.  The Court directed attention to the fact that the Veteran has testified that he experienced problems with his legs during service (as presented in the Veteran's written statement accompanying his February 2012 service connection claim), and that he "has been bothered with it ever since... suffered with it for 60 some years" (as stated in the Veteran's testimony during his December 2014 Board hearing).

The Court instructed that, on remand, the Board must first consider the heightened duty to assist (due to the loss of the service records) and make a credibility determination as to the Veteran's lay statements regarding his description his problems with his legs during service.  The Court's July 2016 memorandum decision expressly found that there was "no evidence to the contrary" of the Veteran's lay statements regarding in-service leg problems.  The Board's January 2017 remand found that the Veteran's testimony indicating that he experienced some symptomatology (pain or discomfort) in his legs during his military service and following military service may be accepted as reasonably credible in this case.  The Board's January 2017 remand then found that a remand for a VA medical examination with medical opinion was warranted to address the question of whether the Veteran's current lower extremity vascular disability is etiologically linked to his in-service symptoms.

The January 2017 Board remand directed that the sought medical opinion should "identify by diagnosis each vascular disability found for the lower extremities," and to "please opine as to whether such is at least as likely as not (a 50 percent or greater probability) etiologically linked to the Veteran's military service."  The January 2017 Board remand also directed that "[i]f any diagnosis of vascular disability of the lower extremities is found to be unlikely etiologically linked to the Veteran's military service, the VA examiner is asked to identify the etiology considered more likely."

The resulting February 2017 VA examination report shows that the Veteran was interviewed with regard to his medical history pertinent to this claim.  The Veteran provided information to the VA examiner significantly clarifying pertinent prior testimony.  The February 2017 VA examination report documents the Veteran account of the pertinent history as follows:

Dating to ~ 1938 (age of 12 & 6 years before entering the Army) veteran recalls lower extremity pain bilaterally seen by his local MD; recalls the diagnosis 'rheumatism' & was taken out of school for < 6 mo's. (may have also been on crutches during this time).  Tho' the 'aching' pain never entirely resolved, veteran was able to perform his military responsibilities during training until he was assigned KP duty in Manila (later 1945 / early 1946); leg pain worsened standing on concrete for hours to include @ night when he was resting.  Shortly thereafter was reassigned to the motor pool & the pain improved tho' never resolved & was not addressed in sickbay.  Veteran left AD in November 1946 having passed his separation PE.  Since then has had persistent pain whether sitting for prolonged periods of time as an OTR driver, standing, & walking.  In the early 1990's was formally evaluated by Vascular Surgery out of Abingdon VA & diagnosed with R >>>L LE PVD (peripheral arterial disease), & underwent the 1st of many vascular procedures (in this case RLE percutaneous angioplasty) followed by right femoral-popliteal bypass in 1994.  This occluded ~ 4 times & underwent replacement of the original bypass in 1997 preceded by an urgent RLE fasciotomy for compartment syndrome.  Currently veteran is followed by Vascular Surgery @ this VAMC (tho' overdue on his follow-up).

The Veteran's current diagnosis was characterized in the report as: "Peripheral vascular disease, aneurysm of any large artery (other than aorta), arteriosclerosis obliterans or thrombo-angiitis obliterans (Buerger's Disease)."

The February 2017 VA examiner's medical opinion concludes that the Veteran's current vascular disease diagnosis is "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The opinion presents the following rationale:

[T]he symptoms of leg pain from whatever this condition was back in 1938 existed prior to enlistment, & tho' slightly worsened with the prolonged standing of military responsibilities, went undiagnosed for another 53 years.  In the absence of appropriate vascular evaluations before & during AD service, this examiner would not attribute the current vascular disease with AD service in the US Army.

The Board observes that no alternative etiology was identified as a more likely etiology of the Veteran's current lower extremity vascular disease (as requested in the Board's remand directives).

Significantly, the Veteran's responses to the February 2017 VA examiner's questioning clarified his testimony regarding his symptom history inasmuch as the Veteran made clear that he recalls the onset of lower extremity symptomatology prior to his active duty military service.  The Veteran's testimony had previously been understood, including as discussed by the Court in the July 2016 memorandum decision, as suggesting the onset of pertinent lower extremity symptomatology during (rather than prior to) military service.

Overall, the February 2017 VA examiner's medical opinion presents an opinion that is unclear with regard to critical elements of the case.  The VA examiner's statement of rationale refers to "whatever this condition was back in 1938" as a disability pre-existing service that "slightly worsened" during service before going "undiagnosed for another 53 years."  It is not clear from this discussion whether the VA examiner believes that the Veteran's current lower extremity vascular disease is the same pathology as "whatever this condition was back in 1938."  It is possible to read the VA examiner's opinion as indicating that the current diagnosis is not likely the same as that which manifested prior to and during service, and this would be consistent with the conclusion that the current diagnosis is not linked to military service.  However, it also appears reasonable to interpret the opinion as rather indicating that the VA examiner "would not attribute the current vascular disease with AD service in the US Army" because the current pathology in some form "existed prior to enlistment, & tho' slightly worsened with the prolonged standing of military responsibilities, went undiagnosed for another 53 years."  In other words, it may be reasonable to read the opinion as expressing that the current pathology existed prior to service and that the Veteran's years in service did not contribute significantly to the progress of the pathology, leading the examiner to conclude that the pathology should not be attributed to service (as service was not seen as making a significant causal contribution to the pathology).  If this is the intended meaning, additional significant questions must be clearly answered before adequately informed appellate review may be completed.

Significantly, the Veteran must be presumed to have been in sound condition with regard to his lower extremity vascular health at the time of his entrance to active duty military service.  The available evidence of record does not include a service entrance examination; thus, the Veteran's lower extremity vascular health is presumed sound at entry.  Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where a portion of the Veteran's service medical records including his service entrance examination report were unavailable and were presumed to have been lost in a fire, the presumption of soundness attached).  The Veteran is entitled to a presumption of soundness on entry in service, and that presumption is rebuttable only by clear and unmistakable evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1153.

Accordingly, if the VA examiner's rationale supporting the medical opinion was that the Veteran's current diagnosis is not attributable to service because it existed prior to service, such a rationale would be inadequate in this case without explaining that the disability clearly and unmistakably pre-existed service and that the disability clearly and unmistakably was not aggravated during service.  The medical opinion provided in the February 2017 VA examination report does not clearly answer such questions.  The VA examiner suggests that "whatever" pathology existed prior to service was "slightly worsened" during service.

Clarification is required, including with regard to whether the current lower extremity vascular disease represents a pathology that manifested during service (and, if not, identification of the most likely etiology of the current pathology).  Clarification is further necessary so that the Board may make an informed determination as to whether the current lower extremity vascular pathology pre-existed service and, if so, whether the presumption of soundness may be considered rebutted.  The Board must be able to make informed determinations on these matters to proceed with final appellate review (including in accordance with the directives of the Court).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's claims-file to be forwarded to the VA examiner who authored the February 2017 VA examination report, OR to another qualified medical professional, for a clarifying expert opinion regarding the etiology of the Veteran's lower extremity vascular disability.  The examiner must review the Veteran's claims file, and based on such review (and, if necessary, examination of the Veteran), provide opinions responding to the questions presented below:

(a) Please identify by diagnosis each vascular disability found for the lower extremities, including each such diagnostic entity found to have existed since February 2012 (when the Veteran filed the claim now on appeal).

(b) Please clarify whether it is at least as likely as not (a 50 percent or greater probability) that any vascular disability for the lower extremities currently diagnosed in the Veteran manifested during his active duty service.  In other words: are any symptoms that occurred during service considered manifestations of a currently diagnosed vascular disability of the lower extremities, or were lower extremity symptoms that occurred during service distinct from (and unrelated to) any current lower extremity vascular diagnosis?  Please specifically identify each current diagnosis determined to have manifested during service.

(c) If any current diagnosis of vascular disability of the lower extremities is found to be unlikely etiologically linked to the Veteran's lower extremity symptom manifestations during military service, please identify the most likely etiology of the diagnosis.  If the most likely etiology cannot be identified, please explain why that is so.

(d) Regarding each lower extremity vascular disability entity diagnosed, is it "clear and unmistakable" (obvious, manifest, and undebatable) that such entity preexisted the Veteran's service?

(e) For any diagnostic entity identified as clearly and unmistakably pre-existing service in item 'd,' above, is it also "clear and unmistakable" that such disability did NOT increase in severity during the Veteran's service?

(f) For any diagnostic entity identified as clearly and unmistakably pre-existing service and increasing in severity during service in item 'e,' above, is it "clear and unmistakable" that any increase was due to natural progress of the disorder?

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).  To ensure compliance with the directive of the Court in this case, the VA examiner should please specifically discuss the Veteran's statements concerning his recollection of his lower extremity symptom history.

2.  Following completion of the above, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

